Title: To Thomas Jefferson from George Jefferson, 7 April 1801
From: Jefferson, George
To: Jefferson, Thomas



Dear Sir
Richmond 7th. April 1801

I am desired by Mr. Hanson to request that you will authorise some one to receive of him six bonds of yours which are discharged, as he intends in the course of next month to leave this Country for Europe. he says that he wrote to you upon this subject some time ago, and as he has not since heard from you, concludes his letter must have miscarried.
I am Dear Sir Your Very humble servt.

Geo. Jefferson

